DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-6, 8-10, 12-14, 16-18 in application number 16/578,509.  1-6, 8-10, 12-14, 16-18 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.

Response to Arguments
	Examiner considered Applicant’s arguments and amendments filed 12/14/21 and conducted a new search in view of the amendments to independent claims 1 and 13.  The COHEN reference is newly cited and pending claims 1-6, 8-10, 13, 14, 16-18 stand rejected under 35 U.S.C. 103.


Claim Objection
	Claim 12 is objected to because it is recited as dependent on canceled claim 11.
Claim 12 must be amended to appropriately depend from a pending claim, as a claim cannot depend from a canceled claim.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-6, 8-10, 12-14, 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2015/0178725 A1 (hereinafter “POETSCH”) in view of U.S. Pre-Grant Publication US 2011/0307377 A1 (hereinafter “NELSEN”), and further in view of  US 20140067656 A1 (hereinafter “COHEN”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph; bold-type is used to emphasize disclosure.

	Regarding claims 1 and 13, POETSCH discloses:
1, 13		An online banking portal having adjustable display settings for transactions executed by a credit card, the credit card having a first user and a second user, the online baking portal having computer-readable media for performing the method steps of:
1.1, 13.1	storing a first display setting and a second display setting, wherein: 
[0131] User selection pane 1420 may also inform the account holder as to how many and which types of restriction sub-parameters govern the greater selected transaction restriction parameter. User selection pane 1420 may display the various restriction logics as list 1440. . . . Accordingly, the system has stored in memory of a computing device, such as server 110 of FIG. 1, data and/or logic corresponding to each of the aforementioned sub-parameters. . . . One illustrative example of such a graphical user interface is shown at FIG. 15 and discussed further below. Graphical user interface 1400 may further include an "accept" button 1460 and a "cancel" button 1470, which when selected by the account holder may respectively cause the system to proceed with or abandon the transaction restriction parameter update process described above.
[0133] FIG. 16 is a block diagram that illustrates the operation of an exemplary transaction authorization control system. At block 1602, an account user may access an account using a graphical user interface displayed on an account user computing device. By sending and receiving data over a network communicatively coupled to a network interface of a server or other suitable computing device, the system may provide the account user computing device with the data and instructions necessary to render and display the graphical user interface. . . . The account user may access the account by logging in using pre-established login credentials and any number of suitable login verification methods known in the art.
		the first display setting defines first purchase information for displaying on a user portal in connection with credit card purchases executed using the credit card, the first purchase information including a purchase amount, an MCC code and an address at which the purchase was executed;
[0102] FIG. 3 illustrates an exemplary graphical user interface that may displayed on an account holder computing device and used to interact with various functionalities of the system disclosed herein. An account overview window 300 may include a variety of panes, such as account information pane 305, new requests pane 310, and main control pane 315. Account overview window 300 may further display a graphical overview 320 of the account. As discussed in further detail below, the account may be linked to one or more other accounts according to various user-definable link parameters. Although account overview window 300 is primarily illustrated in FIG. 3, a number of additional tabs 325 are likewise visible, each of which may cause the system to display one of many other possible distinct windows when selected by the user using the graphical user interface. Some examples of such other windows include but are not limited to a "maintain account" window, a "make transfer" window, an "account restrictions" window, a "bill pay" window, an "open an account" window, a "help and support" window, an "invest" window, a "budgeting" window, a "track accounts" window, and a "profile" window.
		 and the second display setting defines: 
		the first purchase information for displaying on a user portal in connection with a first set of credit card purchases executed using the credit card, each purchase in the first set being associated with an MCC code that is not included in a group of MCC codes;
		and second purchase information for displaying on a user portal in connection with a second set of credit card purchases executed using the credit card, each purchase in the second set being associated with an MCC code that is included in the group of MCC codes, the second purchase information including the purchase amount and not the address at which the purchase was executed;
[0135] At block 1606, the account user may be able to view account information through the graphical user interface displayed on the account user computing device. Unlike when an authorized account holder accesses the financial institution server using the graphical user interface displayed on the account holder computing device, an account user distinct from the account holder may be limited to viewing basic account information through the graphical user interface displayed on the account user computing device. For example, where a mother is an authorized account holder for an account that her daughter, i.e. the account user, is permitted to use for certain school-related purchases, the mother and daughter may have access to different features and functionalities when accessing the financial institution service by logging into a mobile application on their respective smartphones. The daughter may only be able to view basic account information, such as an account balance and any transaction restriction parameters imposed by her mother. The mother may be able to see account information, the state of any past or present transaction restriction parameters, and a plurality of configurable tools for creating or updating such parameters. In some embodiments, the account user may also be able to view and utilize configuration tools to propose adjustments or updates to any transaction restriction parameter by the account holders.
POETSCH at [0135] (disclosing the first display setting with a first set of transactions and the second display setting with a second set of transactions, where the “daughter” or “account user” display is the limited display with basic account information, i.e. POETSCH discloses the primary account holder as a “first account holder” who may be the mother, and an account user as a second account user that may be the daughter).
[0045] The transaction restriction parameters may be based on existing data that merchants and service providers generate and often supply to financial institutions during the course of a transaction. For example, the transaction restriction parameters may be based on codes known in the art, such as universal product codes (UPCs), international article numbers (EANs), and the like. By recognizing such codes, system 100 may allow an account holder to create and modify transaction restriction parameters so that the account holder can set exactly what types of transactions will be denied or authorized when an account user--which may even be the account holder itself--attempts to execute a transaction. 
[0046] Exemplary categorical transaction restriction parameters such as those listed below may be configured using system 100: Transaction Amount [0047] Daily limit on collective transaction total[0048] Transactions below or above a threshold specified [0049] Number of transactions [0050] Funds shared between accounts (which may or may not be used with account linking) [0051] Fixed percentage to pay per transaction (as opposed to authorizing full payment) Special[0056] Types of merchants (i.e., gas stations, restaurants, etc.) [0057] Authorized users [0058] Transactions between, to, and/or from certain companies[0059] Type of item purchased (i.e., gas, food, books, tuition) [0066] Transactions based on location and/or geography (i.e., only in the U.S.) 
POETSCH at ¶¶ [0046-66] (disclosing a list of “transaction restriction parameters” that correspond to MCC code categories such that parameters selected to display in the graphical user interface of POETSCH form the recited group of MCC codes; furthermore, the recitation to the group of MCC codes is non-functional such that a person having ordinary skill in the art before the effective filing date of the claimed invention would understand that an MCC code corresponds to a merchant category just as the discussed UPC or EAN codes would).
Claim Interpretation: 	In view of the disclosure of POETSCH that “the transaction restriction parameters may be based on codes known in the art, such as universal product codes (UPCs), international article numbers (EANs), and the like,” a person having ordinary skill in the art before the effective filing date of the claimed invention would understand that an MCC (merchant commercial code) could be included in the set of information already disclosed by POETSCH because an MCC is a universal code according to the same standards as UPC and EAN.
1.2, 13.2	associating the first display setting with a first user portal of the first user and a second user portal of the second user;
[0102] FIG. 3 illustrates an exemplary graphical user interface that may displayed on an account holder computing device and used to interact with various functionalities of the system disclosed herein. An account overview window 300 may include a variety of panes, such as account information pane 305, new requests pane 310, and main control pane 315. Account overview window 300 may further display a graphical overview 320 of the account. As discussed in further detail below, the account may be linked to one or more other accounts according to various user-definable link parameters.
[0135] At block 1606, the account user may be able to view account information through the graphical user interface displayed on the account user computing device. Unlike when an authorized account holder accesses the financial institution server using the graphical user interface displayed on the account holder computing device, an account user distinct from the account holder may be limited to viewing basic account information through the graphical user interface displayed on the account user computing device.
POETSCH at [0102], [0135].
1.3, 13.3	receiving a request from the first user to replace the first display setting associated with the second user portal with the second display setting;
[0117] FIG. 10 illustrates another exemplary graphical user interface that may displayed on an account holder computing device and used to interact with various functionalities of the system disclosed herein. The system may receive from an account user an explicit request that one or more transaction restriction parameters be updated by the account holder. As discussed in further detail later, the system may also receive from an account user an explicit request that one or more link parameters be updated by the account holder.
[0132] FIG. 15 illustrates another exemplary graphical user interface that may displayed on an account holder computing device and used to interact with various functionalities of the system disclosed herein. Upon selecting a sub-parameter button 1450 of FIG. 14, the system may display a further graphical user interface that displays a plurality of data fields and configuration tools associated with an individual restriction sub-parameter. Using the configuration tools, an account holder may create or update the underlying logic governing a restriction sub-parameter. For example, as shown in FIG. 15, upon selection of the "geographic" sub-parameter button 1450 of FIG. 14 by the account holder, the system may display graphical user interface 1500. Graphical user interface 1500 may include a plurality of configuration tools 1510 associated with an individual restriction sub-parameter. Configuration tools 1510 may be selectable buttons, drop-down fields, or any other suitable data input mechanism known in the art. 
POETSCH at [0117], [0132].
1.4		 prior to granting the request from the first user, searching a social media account of the first user for one or more predetermined terms, the predetermined terms indicating a possibility of distress;
		denying the request of the first user if no predetermined terms are found in the first user's social media account;
Claim Interpretation: The description of the contingent limitation searched for in the social media account, i.e., the predetermined terms indicating a possibility of distress, is only descriptive of the data searched for in the social media account, and has no effect on the recited searching function performed by the claimed device.
		 in response to identifying more than a threshold value of predetermined terms on the first user's social media account: 
		replacing the first display setting with the second display setting on the first user portal and on the second user portal;
[0117] FIG. 10 illustrates another exemplary graphical user interface that may displayed on an account holder computing device and used to interact with various functionalities of the system disclosed herein. The system may receive from an account user an explicit request that one or more transaction restriction parameters be updated by the account holder. . . . [T]he system may also receive from an account user an explicit request that one or more link parameters be updated by the account holder. Such information may be received through input fields or tools displayed on the graphical user interface of the account user computing device. In one exemplary graphical user interface, an account restrictions window 1000 may include a variety of sub-windows, such as current restrictions sub-window 1002, view links sub-window 1004, add/edit link sub-window 1006, create restrictions sub-window 1008, manage authorizers sub-window 1010, and update requests sub-window 1012. Each of the aforementioned sub-windows may include various panes, tables, fields, regions, and the like.
POETSCH at [0117] (disclosing the replacement step as the primary account holder placing a request to implement restrictions on the graphical user interface, the restrictions including parameters updated by the account holder); POETSCH at [0169] (disclosing that the replacement request will only be granted if a specific criteria is met for the account, e.g., authorization by all account holders or a determination of a husband/wife relationship) (“For example, where a husband and wife share a joint checking or credit account, both parties may have access to the account. In some embodiments, system 100 may require that all authorized account holders concur in any creation of or update to a link parameter requested by any individual account holder.”).
13.4		 prior to granting the request from the first user, searching a database to determine if the first user has a minor child;
[0134] As shown at block 1604, when the account user successfully logs into the account, the server or other capable computing device may be accessed. For example, a financial institution server may be accessed. In some embodiments, the financial institution server may include a database stored in memory. As previously discussed, the database may contain various transaction restriction parameters and other information associated with the account.
[0135] For example, where a mother is an authorized account holder for an account that her daughter, i.e. the account user, is permitted to use for certain school-related purchases, the mother and daughter may have access to different features and functionalities when accessing the financial institution service by logging into a mobile application on their respective smartphones. 
POETSCH at [0134-35] (disclosing the database storing the various transaction restriction parameters, including the case of a first user as a minor child).
Claim Interpretation: POETSCH only implicitly discloses searching the database because searching and the portal accessing the database (“may be accessed”) are different functions that yield the same result (determining if the first user has a minor child).  Notwithstanding, POETSCH does not explicitly disclose searching a database, and  additional art is applied to this claim element.
		denying the request from the first user to replace the first display setting associated with the second user portal with the second display setting if, based on the searching the database, it is determined that the first user does not have a minor child;
In such instances, server 110 may send to the first account holder a notification that the second account holder denied the approval request when the response to the approval request received from the second account holder by server 110 is a denial. Server 110 may then deny the update request received from the first account holder, at which point the first account may begin the process over again by proposing a new update to a transaction restriction parameter, which may be same transaction restriction parameter negotiated over previously or some other transaction restriction parameter that the first account holder believes may be better received by the second account holder.
POETSCH at [0074].
Claim Interpretation: The description of the contingent limitation searched for in the database, i.e., that the first user does not have a minor child, is only descriptive of the data accessed in the database, and has no effect on the recited searching function performed by the claimed device.  POETSCH only implicitly discloses searching the database because it does not explicitly state that a search of the database.  While there is an argument that under the broadest reasonable interpretation searching the database can be construed as the portal accessing a database
		 and if the searching the database determines that the first user has a minor child: 
[0134] As shown at block 1604, when the account user successfully logs into the account, the server or other capable computing device may be accessed. For example, a financial institution server may be accessed. In some embodiments, the financial institution server may include a database stored in memory. As previously discussed, the database may contain various transaction restriction parameters and other information associated with the account.
[0135] For example, where a mother is an authorized account holder for an account that her daughter, i.e. the account user, is permitted to use for certain school-related purchases, the mother and daughter may have access to different features and functionalities when accessing the financial institution service by logging into a mobile application on their respective smartphones. 
POETSCH at [0134-35].
		replacing the first display setting with the second display setting on the first user portal and on the second user portal;
POETSCH at [0117] (disclosing the replacement step as the primary account holder placing a request to implement restrictions on the graphical user interface, the restrictions including parameters updated by the account holder); POETSCH at [0169] (disclosing the replacement step as the creation or update of link parameters affecting the graphical user interface, contingent on the primary account holder and account user as partners in a relationship.).
1.5		creating, for the first customer, a third user portal;
	 	associating the third user portal with the first display setting;
		receiving, in the online banking portal, a password and username for the third user portal;
[0040] System 100 may perform a method for controlling transactions executed by an account having multiple authorized account holders. Server 110 may receive a request from the first account holder to access an account associated with the first account holder. The request for access may include a variety of login credentials, including a user name, password, security question, or any number of other login credentials that are known in the art and readily recognizable by persons of ordinary skill in the art.
[0156] Server 110 may receive a request from the first account holder to access a first account associated with the first account holder. The request for access may include a variety of login credentials, including a user name, password, security question, or any number of other login credentials that are known in the art and readily recognizable by persons of ordinary skill in the art.
[0164] In some embodiments, creating an account link between the first account associated with the first account holder and the second account associated with the second account holder may include creating a third account associated with both the first account and the second account and governed by the link parameter. In such embodiments, any request transaction may be processed through the intermediary third account. The use of an intermediary third account may allow an authorized account user, which in some instances may be the same or a different person or entity as the account holder, to utilize a transaction request mechanism such as a debit card, credit card, check, and the like, that is distinct from either the first or second accounts. In such cases, the third account may be associated with collective link parameters that reflect the respective link parameters associated with the first and second accounts.
POETSCH at ¶¶ [0040], [0156], [0164] (disclosing the “third account” corresponds to the third portal, the third account having a user name and password to access the online banking portal).
	 	and displaying, to the first user, first purchase information in connection with credit card purchases executed using the credit card.
POETSCH at [0102] (disclosing the first and second display settings); at [0045] (disclosing the MCC code); at [0047] (the purchase amount); at [0056-59] (categories related to the displayed MCC codes) (this limitation is also presented separately in claim 14).
13.5		 and creating, for the first customer, a third user portal, the third user portal being associated with the first display setting, wherein: 
		the first user portal is accessible to the first customer by a first password;
		and the third user portal is accessible to the first customer by a second password.
POETSCH at ¶¶ [0040], [0156], [0164] (disclosing as cited above at 1.5).
	However, POETSCH does not explicitly disclose:
(at 1.4) searching a social media account of the first user for one or more predetermined terms, the predetermined terms indicating a possibility of distress; [...] if no predetermined terms are found in the first user's social media account; 		 in response to identifying more than a threshold value of predetermined terms on the first user's social media account: 
(at 1.5) receiving . . . a password and username
(at 13.4) [...] searching a database . . . based on the searching the database . . . the searching the database.
(at 13.5) receiving . . .  the second password and the first customer username.
	COHEN discloses the elements with respect to searching a database and further:
1.4		 prior to granting the request from the first user, searching a social media account of the first user for one or more predetermined terms, the predetermined terms indicating a possibility of distress;
		denying the request of the first user if no predetermined terms are found in the first user's social media account;
		 in response to identifying more than a threshold value of predetermined terms on the first user's social media account: 
		replacing the first display setting with the second display setting on the first user portal and on the second user portal;
[0033] Fraud risk estimator 112 may include a data crawler 114 which may obtain information related to users of social media environment 130. Data crawler 114 may search for interactions, statuses and profiles in social media environment 130 and may probe blogs, forums and web sites hosted by social media servers 131. Data crawler 114 may use social media APIs e.g., specific to each social media host or server 131 or link to a third party data compiler or web crawler. Data crawler 114 may use any suitable type of search filter to identify and extract information retrieved or accepted from social media environment 130 based on any suitable criteria.
COHEN at [0033].
13.4		 prior to granting the request from the first user, searching a database to determine if the first user has a minor child;
		 denying the request from the first user to replace the first display setting associated with the second user portal with the second display setting if, based on the searching the database, it is determined that the first user does not have a minor child;
		 and if the searching the database determines that the first user has a minor child: 
[0032] Business management system 111 may include a client database 115 which may include non-transactional information of clients such as home address, name, and work history related to customers of the company. Such non-transactional information may be provided to the company by the customer, e.g., when opening a bank account.
COHEN at [0032] (disclosing searching a database for non-transactional information) (“Business management system 111 may include a client database 115 which may include non-transactional information of clients such as home address, name, and work history related to customers of the company.”); further with COHEN at [0033] (disclosing that the data crawler 114 searches “as well as the non-transactional information from client data base 115 of business management system 111 to determine, calculate or estimate a fraud risk related to a certain transaction.”).
	POETSCH discloses systems and methods for managing and authorizing an account involving multiple users, through the implementation of a graphical user interface, user portal, connected to a server and database which allows the primary account holder to manage account users; the primary account holder alters the GUI of the account user by inputting transactions parameters or restrictions at the account holder GUI, which in turn, alter the display and controls of an account user GUI.
	COHEN discloses a server with data crawler component to search social media accounts and retrieve non-transactional information from a client database to make a fraud determination.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the server with user portals and display settings of POETSCH, to search a database as in COHEN, to perform these functions in combination, the same as disclosed alone, to a predictable result.
	However, the combination of POETSCH and COHEN does not explicitly disclose:
(at 1.5) receiving . . . a password and username
 (at 13.5) receiving . . .  the second password and the first customer username.
	NELSEN discloses the second password and further discloses:
1.5	[. . .] 	receiving, in the online banking portal, a password and username for the third user portal;
NELSEN at [0078] ( “The virtual card toolbox may also include enhanced security modules, such as a password module 422. Password module may be configured to require a user to enter a password to gain access to the virtual card engine. . . . It should be appreciated that in some systems, each version of a shared virtual card may have a different password or be selectively set for the specific version. In other examples, a password or pin may be shared between the versions for a single virtual card account.”);
13.5	[…]	and the third user portal is accessible to the first customer by a second password.
[0081] FIG. 6 shows an example, at 500, of a content window of a computing device enabling sharing of a virtual card according to an embodiment of the present disclosure. . . . It will be appreciated that the content windows are exemplary in nature and alternate content windows may be provided to enable the functionality of the virtual card engine in other embodiments. Further it is noted that the virtual card toolbox may be different depending on the version of the shared virtual card being held. For example, an original virtual card holder (e.g. a parent holder) may have a full function virtual card toolbox, while a recipient version shared virtual card holder may have a limited display for the virtual card toolbox with one or more features removed, locked or unavailable.
NELSEN at [0081], Fig. 6 (disclosing the use of distinct passwords for distinct user portals or user interfaces).
	NELSEN discloses a system and methods for implementing a virtual card engine system involving a primary user who manages parameters for use of the virtual card through a virtual card toolbox; the virtual toolbox utilizes a content window and a password module specific to each user.  Similar to POETSCH, NELSEN discloses the embodiment of a primary parent user and a linked child user.  The primary user may use distinct passwords for accessing content windows associated with different users; there is the parent or consumer controlled password and the user password, for the child, and such that “each version of a shared virtual card may have a different password or be selectively set for the specific version.”  POETSCH discloses the first, second, and third portals with corresponding purchase information, graphic user interface and restriction authority, and NELSEN discloses the use of distinct passwords for its distinct user portals or user interfaces.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the server with user portals and display settings of POETSCH, to perform the search of COHEN, and to specifically include storing a distinct password for a third user portal as in NELSEN, to perform these functions in combination, the same as disclosed alone, to a predictable result.  Therefore independent claims 1 and 13 are  rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 2 POETSCH discloses:
	The method of claim 1 wherein the first purchase information includes:
2.1		 a value of a credit card purchase;
	POETSCH at [0047-51] (as cited at the independent claim rejection) (disclosing the list of transaction amount categories);
2.2	 	an MCC code associated with the purchase;
	POETSCH at [0045], [0056] (disclosing the use of commercial codes with the listing of merchant type, as appears on a credit card statement).
2.3	 	and an address at which the purchase was executed.
	POETSCH at [0056-67] (disclosing “transactions based on location and/or geography”).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the user portal with display settings of POETSCH, with search functions of COHEN, in view of NELSEN, such that the first purchase information further includes the recited payment information details.  Therefore claim 2 is rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 3 POETSCH discloses:
3.1		 the second purchase information includes a value of the credit card purchase.
[0135] At block 1606, the account user may be able to view account information through the graphical user interface displayed on the account user computing device. 
	POETSCH at [0135] (disclosing where the account user, distinct from the primary account user, views second purchase information); at [0047-51] (as cited at the independent claim rejection) (disclosing the list of transaction amount categories).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to the user portal with display settings of POETSCH in view of NELSEN at independent claim 1 and claim 2, such that the second purchase information further includes the transaction amount details.  Therefore claim 3 is rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 4 POETSCH discloses:
4.1		 the second purchase information does not include an MCC code.
	POETSCH at [0045], [0056] (disclosing the use of commercial codes with the listing of merchant type, as appears on a credit card statement).
Unlike when an authorized account holder accesses the financial institution server using the graphical user interface displayed on the account holder computing device, an account user distinct from the account holder may be limited to viewing basic account information through the graphical user interface displayed on the account user computing device.
POETSCH at [0135] (disclosing where the account user, distinct from the primary account user, views second purchase information).
	Therefore claim 4 is  rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 5 POETSCH discloses:
5.1		 the second purchase information does not include an address at which the transaction was executed.
	POETSCH at [0056-67] (disclosing “transactions based on location and/or geography”); POETSCH at [0135] (disclosing where the account user, distinct from the primary account user, views second purchase information).
	Therefore claim 5 is rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 6 POETSCH discloses:
6.1		 the first user is a primary account holder of the credit card and the second user is an authorized user of the credit card.  
[0040] System 100 may perform a method for controlling transactions executed by an account having multiple authorized account holders. Server 110 may receive a request from the first account holder to access an account associated with the first account holder. The request for access may include a variety of login credentials, including a user name, password, security question, or any number of other login credentials that are known in the art and readily recognizable by persons of ordinary skill in the art.
[0135] (cont.) The daughter may only be able to view basic account information, such as an account balance and any transaction restriction parameters imposed by her mother.
	POETSCH discloses the primary account holder as a “first account holder” who may be the mother, and an account user as a second account user that may be the daughter.  Therefore claim 6 is rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 8 and 16, COHEN discloses:
8.1 		if the one or more of the predetermined terms are found in the social media account of the first user, relaxing an out-of-state fraud alert on the credit card.
For example, the fraud risk estimator 112 may detect a strong similarity between a bank customer's personal details that are known to the bank, to the personal details of an unidentified person that are published on a social media system. Exemplary personal details may include first name, family name, telephone number, address, work details, date of birth or any other personal related details. In such a case, fraud risk estimator 112 may determine that the unidentified person is, with high likelihood, the same person as the bank customer, e.g., the target, and may determine the bank customer's social media user ID through this connection.
COHEN at [0046] (disclosing the relaxing a fraud risk as determining the fraud risk presented by an unidentified person is low once their personal details are confirmed with the social media account data).  The recitation to out-of-state is descriptive and has no effect on the scope of the claim.
	Therefore claims 8 and 16 are rendered obvious rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 9 and 17, COHEN discloses:
9.1 		if the one or more of the predetermined terms are found in the social media account of the first user, removing an internal inhibitor preventing the mailing of correspondence relating to the credit card to PO box.
[0142] As indicated at box 860, if social media data is available for originator, the function may include analyzing the available social media data and looking for relation or similarities between the originator current social media contact information and the new contact information extracted from the transaction by, for example, scoring model 250.
[0144] As indicated at box 890, if the new contact info matches the current social media contact information, the key indicator may return a "match" output, indicating a low risk that the transaction is fraudulent, because the new contact info is consistent with information from an independent source, e.g., the social media information and may end the function process.
COHEN at [0142], [0144] (disclosing removing an internal inhibitor as determining “a low risk that the transaction is fraudulent” based on “analyzing the available social media data”).  The recitation to the mailing of correspondence is to an intended use, and the P.O. Box is a description of the address; thus, both do not affect the scope of claim.
	Therefore claims 9 and 17 are rendered obvious rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 10 and 18, NELSEN discloses:
10.1 		if the one or more of the predetermined terms are found in the social media account of the first user, removing an internal inhibitor preventing the mailing of corresponding relating to the credit card to a brick-and-mortar bank.
COHEN at [0142], [0144] (disclosing removing an internal inhibitor as determining “a low risk that the transaction is fraudulent” based on “analyzing the available social media data”).  The recitation to the mailing of corresponding [sic] relating to the credit card is to an intended use, and the brick-and-mortar bank is a description of the address; thus, both do not affect the scope of claim.
	Therefore claims 10 and 18 are rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 12, POETSCH discloses:
	The method of claim 11 wherein: 
12.4 		and the group of MCC codes includes MCC codes for food, gas, and child-care related purchase.
POETSCH at [0059] (“Type of item purchased (i.e., gas, food, books, tuition)”) [0056-59] (categories related to the displayed MCC codes).
	Therefore claim 12 is rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 14 POETSCH discloses:
	The method of claim 13 further comprising:
14.1 		receiving, in the online banking portal, the second password and a first customer username;
[0040] System 100 may perform a method for controlling transactions executed by an account having multiple authorized account holders. Server 110 may receive a request from the first account holder to access an account associated with the first account holder. The request for access may include a variety of login credentials, including a user name, password, security question, or any number of other login credentials that are known in the art and readily recognizable by persons of ordinary skill in the art.
[0156] Server 110 may receive a request from the first account holder to access a first account associated with the first account holder. The request for access may include a variety of login credentials, including a user name, password, security question, or any number of other login credentials that are known in the art and readily recognizable by persons of ordinary skill in the art.
See POETSCH at ¶¶ [0040], [0156], [0164] (disclosing the step of receiving the user name and the password in the online banking portal) (this limitation is also presented in the independent claim 1 rejection at 1.5).
14.2 		and displaying, to the first user, first purchase information in connection with credit card purchases executed using the credit card.
POETSCH at [0102] (disclosing the first and second display settings); at [0045] (disclosing the MCC code); at [0047] (the purchase amount); at [0056-59] (categories related to the displayed MCC codes).
	However, POETSCH does not explicitly disclose: receiving, in the online banking portal, the second password and the first customer username.
	NELSEN discloses the second password with respect to this limitation:
[0078] The virtual card toolbox may also include enhanced security modules, such as a password module 422. Password module may be configured to require a user to enter a password to gain access to the virtual card engine. It will be appreciated that in some embodiments, a user may selectively activate the password module. . . . By providing this additional user password, additional security may be obtained such as in an open loop card system where the card can be used at a plurality of locations and may be more difficult to monitor. It should be appreciated that in some systems, each version of a shared virtual card may have a different password or be selectively set for the specific version. In other examples, a password or pin may be shared between the versions for a single virtual card account.
NELSEN at [0078] (disclosing each “version of a shared virtual card” corresponding to each user portal of the present claims 13 and 14, having a separate password; i.e. a second password for a third portal).
	Therefore claim 14 is rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 8 and 16, COHEN discloses:
8.1 		if the one or more of the predetermined terms are found in the social media account of the first user, relaxing an out-of-state fraud alert on the credit card.
For example, the fraud risk estimator 112 may detect a strong similarity between a bank customer's personal details that are known to the bank, to the personal details of an unidentified person that are published on a social media system. Exemplary personal details may include first name, family name, telephone number, address, work details, date of birth or any other personal related details. In such a case, fraud risk estimator 112 may determine that the unidentified person is, with high likelihood, the same person as the bank customer, e.g., the target, and may determine the bank customer's social media user ID through this connection.
COHEN at [0046] (disclosing the relaxing a fraud risk as determining the fraud risk presented by an unidentified person is low once their personal details are confirmed with the social media account data).  The recitation to out-of-state is descriptive and has no effect on the scope of the claim.
	Therefore claims 8 and 16 are rendered obvious rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

	Regarding claim(s) 9 and 17, COHEN discloses:
9.1 		if the one or more of the predetermined terms are found in the social media account of the first user, removing an internal inhibitor preventing the mailing of correspondence relating to the credit card to PO box.
[0142] As indicated at box 860, if social media data is available for originator, the function may include analyzing the available social media data and looking for relation or similarities between the originator current social media contact information and the new contact information extracted from the transaction by, for example, scoring model 250.
[0144] As indicated at box 890, if the new contact info matches the current social media contact information, the key indicator may return a "match" output, indicating a low risk that the transaction is fraudulent, because the new contact info is consistent with information from an independent source, e.g., the social media information and may end the function process.
COHEN at [0142], [0144] (disclosing removing an internal inhibitor as determining “a low risk that the transaction is fraudulent” based on “analyzing the available social media data”).  The recitation to the mailing of correspondence is to an intended use, and the P.O. Box is a description of the address; thus, both do not affect the scope of claim.
	Therefore claims 9 and 17 are rendered obvious rendered obvious by POETSCH, in view of COHEN, and further in view of NELSEN.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
VERMA US 20190349351 A1 
[0127] FIG. 5. describes the workings of the real-time CRS Engine (170). In one embodiment, one or more Service Providers (110) connect with the CRS Engine via the internet or via a secure encrypted connection. The CRS Engine maintains a detailed Customer profile (171) by searching multiple sources of PII related to each unique Customer and their CLC. Consumer profile information (161), address information (162), email reputation (163) and phone reputation (164) are large repositories that can be licensed and searched dynamically. The Risk Scoring Engine also scrapes social media sites (165) and paste sites (166) for PII data related to the User
TREISER US 20130204822 A1 
[0004] Customer profiling systems are known in the art. Traditional systems include consumer rewards cards, credit card purchase information, demographic profiling, behavioral profiling, and customer surveying. Some businesses supplement these traditional systems with website and social media analytic tools that profile the business's fans and followers according to factors such as ""likes,"" ""click-through rates,"" and search engine queries, among others.
[0055] At step 202, the system may receive a plurality of data items, characteristics, sub-metrics, an individual descriptor, and a metric. The data items may be received from a plurality of data sources. At step 204, the system may create relevant data items for the individual. In one embodiment, the system accesses all data sources that may have relevant information about the metric. These data sources may comprise internal data sources (e.g. crm, payroll, etc.), privately-shared sources (e.g., suppliers, partners, etc.), user-authorized data sources (e.g., social media accounts, etc.), public data sources (e.g., blogs, tweets, etc.), or purchased data sources (e.g., data aggregators, credit card db, etc.). As discussed above, the purchased data sources may also contain characteristics, metrics, or individual descriptors. In another embodiment, the system may only access data from sources that have been marked as relevant for one or more individual descriptors, metrics, groups, or sub-metrics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685